DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (US 2006/0233003) in view of Nishimura (US 2017/0076663), further in view of Tsai et al. (US 2012/0242708).
As to Claim 1, Iwanaga et al. discloses A light emitting display apparatus comprising: 
a substrate including a display area where a plurality of pixel areas is located (fig.1-display area where pixels are located-para.0022) and a non-display area surrounding the display area (fig.1-non-display area where gate drivers, source drivers are located); 
first to nth gate lines passing through the display area of the substrate (fig.1-fist gate lines 205 to nth gate line 207-para.0022,0024; fig.2- gate lines 1-768, where each gate driver has 256 outputs {where gate lines G513-G768 are read collectively as first gate line; or gate line G513 of the gate lines read as first gate line; gate lines 257-512 read collectively as second gate line, or gate line G257 of the gate lines read second gate line; gate lines 1-256 read collectively as third gate line, or gate line G1 of the gate lines, read as third gate line); 
a plurality of data lines passing through the display area of the substrate (fig.1-data lines 203 to nth 208 line-para.0022); 
a plurality of pixel driving power lines passing through the display area of the substrate; 
a gate driving chip array part including first to nth gate driving chips provided in the non-display area of the substrate and connected to the first to nth gate lines on a one-to-one basis (fig.1-flexible substrates 2131,2141,2151 carry gate drivers 213,214,215 respectively and each are connected to gate lines on a one-to-one correspondence (gate driver 215, corresponding gate lines G513-G768 collectively, or gate line G513, read as first gate driving chip and first gate line; gate driver 214, corresponding gate lines G257-G512 collectively, or gate line G257, read as second gate driver and second gate line; and gate driver 213, corresponding gate lines G1-G256 collectively, or gate line G1, read as third gate driver, third gate line); see para.0024-0025); 
a plurality of pixels respectively provided in the plurality of pixel areas of the substrate and connected to an adjacent gate line, an adjacent data line, and an adjacent pixel driving power line (fig.1-pixels 206 connected to gate line 208, source line 207); and 
a gate buffer provided in the display area of the substrate and connected to a corresponding gate line of the first to nth gate lines, 
wherein the first to nth gate driving chips is cascade-connected to one another (fig.1-2-gate drivers 215, 214, 213 are cascade-connected-para.0025), 
wherein each of the first to nth gate driving chips outputs a gate start signal to a corresponding gate line as a gate pulse according to a gate clock and supplies an output signal and a gate clock output to a gate driving chip disposed at a next stage (fig.1-2-gate clock signal GLCK, signal output REV, first gate start scan signal STV1 passes across gate drivers 215, 214, 213 (i.e. from 215 to 214, from 214 to 213)-para.0026, 0028),
wherein only the first gate driving chip of the first to nth gate driving chips is configured to receive the gate clock through a gate clock line, and each of the second to nth gate driving chips is configured to receive the gate clock and the output signal only by the second to (n-1)th gate driving chip disposed at a previous stage (figs.1-2- only gate driver 215 (read as first gate driving chip) receives gate clock signal GLCK, STV1, STV2, REV signal from the timing controller 212, the CLCK signal is then passed through the cascade connection across drivers 215, 214, 213 (i.e driver 214 receives the GLCK signal from driver 215 (previous stage), and driver 213 receive the GLCK signal from driver 214 (previous stage)); para.0027-0028), 
wherein the gate clock line is only configured to be connected to the first gate driving chip connected only to the first gate line among the first to nth of gate driving chips, (fig.1-2- the gate clock line from the timing controller 212 outputting the gate clock signal GLCK is only connected to first gate driver 215), and wherein the first gate driving chip is connected to the first gate line, but is not connected to the second to nth gate lines (fig.2- gate driver 215 is connected to corresponding gate lines G513-G768 (G513), but not connected to gate lines G257-512 (G5257) corresponding to gate driver 214, and not connected to gate lines G1-G256 (G1) corresponding to gate driver 213).
Iwanaga et al. does not expressly disclose a plurality of pixel driving power lines passing through the display area of the substrate; a plurality of pixels…connected to…, and an adjacent pixel driving power line; a gate buffer provided in the display area of the substrate and connected to a corresponding gate line of the first to nth gate lines.
	Nishimura discloses a plurality of pixel driving power lines passing through the display area of the substrate; a plurality of pixels…connected to…, and an adjacent pixel driving power line (figs.2-3- pixels 10 connected to power lines reference voltage line VREF, anode voltage line VTFT, cathode voltage line VEL and initiation voltage line VINI). 

	Iwanaga et al. in view of Nishimura do not expressly disclose a gate buffer provided in the display area of the substrate and connected to a corresponding gate line of the first to nth gate lines.
Tsai et al. discloses a display device including a plurality of buffer circuits 130, wherein each buffer circuit 130 includes a plurality of buffer circuits 132/134/136 configured to drive a respective group of adjacent pixel circuits 152 in the respective row in response to a scan signal and are provided in the display area (fig.1- para.0043-display area 150, buffer circuits 134/136; see also fig.6-para.0048). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwanaga et al. in view of Nishimura, disposing the buffer circuits in the display area as disclosed by Tsai et al, the motivation being to provide a display with a relatively slim border (para.0043-Tsai).

As to Claim 2, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., disclose wherein the plurality of pixels each includes: a pixel driving chip connected to an adjacent gate line, an adjacent data line, and an adjacent pixel driving power line ((Nishimura-fig.2-3- pixel 10 connected to gate line SCN, data line Dj, power lines reference voltage line VREF, anode voltage line VTFT, cathode voltage line VEL and initiation voltage line VINI); and a light emitting device connected to the pixel driving chip (Nishimura-fig.2- light emitting element 11). 



As to Claim 4, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., disclose wherein the gate buffer includes a buffer chip having a first bump connected to the first division line (Tsai-fig.1-2, 6- first terminal (read as bump) of buffer 634a connected to pixel circuit 654a), a second bump connected to the second division line (Tsai-figs.1-2,6-second terminal (read as bump) of 634b, connected to second pixel circuit 654b), a third bump connected to an adjacent pixel driving power line (Tsai-figs.1-2, 6- third terminal of 634a/634b connected to Vgh) , and a fourth bump supplied with a cathode voltage (Tsai-figs.1-2,6- fourth terminal supplied with cathode voltage Vgl).
  
As to Claim 5, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., disclose wherein the gate buffer includes an even number of inverters serially connected between a first terminal and a second terminal thereof (Tsai-fig.6-buffer circuit 634 comprises logic inverters 634a/634b). 

As to Claim 9, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., disclose a data driving chip array part connected to the plurality of data lines (Iwanaga-fig.1- source drivers 210-para.0023; Nishimura-source drivers 40).

.


Claims 10, 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (US 2006/0233003) in view of Nishimura (US 2017/0076663), further in view of Tsai et al. (US 2012/0242708), and further in view of Bae et al. (US 2019/0147800).
As to Claim 10, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., disclose wherein the data driving chip array part includes: a data reception chip array receiving a digital data signal input thereto to output pixel data corresponding to one horizontal line (Nishimura-fig.6- shift register 42); a plurality of data latch chips connected to the data reception chip array (Nishimura-fig.6- latch circuit 43); a plurality of digital-to-analog converter chips respectively connected to the plurality of data latch chips (Nishimura-fig.6-digital-to-analog converter 44).
Iwanaga et al. in view of Nishimura do not expressly disclose, but Bae et al. discloses a data driver comprising a plurality of data amp chips respectively connected to the plurality of digital-to-analog converters chips and respectively connected to the plurality of data lines (fig.3-amplifiers 136a, display panel 200; para.0039,0042).


As to Claim 12, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., do not expressly disclose but Bae et al., disclose wherein the timing controller chip array part includes: an image signal reception chip array including at least one image signal reception chip generating a reference clock and a digital data signal of one frame, based on the image signal (Bae-fig.1-timiing controller 110-para.0027-0028); at least one image quality improvement chip array improving quality of an image based on the digital data signal of the one frame (Bae-fig.1-timing controller 110-para.0028); a data control chip array including at least one data control chip aligning a digital data signal with image quality improved by the image quality improvement chip array, based on the reference clock, to output pixel data corresponding to one horizontal line (Bae-timing controller 110-para.0028, 0030-0031); and a gate control chip generating the gate clock and the gate start signal based on the reference clock to supply the gate clock and the gate start signal to the gate driving chip array part (Bae-fig.1-timing controller 110-para.0029).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwanaga et al. in view of Nishimura et al, as modified by Tsai et al., with the teachings of Bae et al, the motivation being to control the and select the image data image data output through the display. 

  As to Claim 13, Iwanaga et al. in view of Nishimura, as modified by Tsai et al. and Bae et al., disclose wherein the data driving chip array part includes: a plurality of data latch chips connected to the data control chip array (Iwanaga-sources drivers 210; Nishimura-fig.1 source drivers 40; Bae-fig.1,3-data .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (US 2006/0233003) in view of Nishimura (US 2017/0076663), further in view of Tsai et al. (US 2012/0242708), as applied to Claim 2, further in view of Lee et al. (USU 2015/0179724), and further in view of Park et al. (US 2018/0149901).
As to Claim 14, Iwanaga et al. in view of Nishimura, as modified by Tsai et al., do not expressly disclose, but 
Lee et al. discloses: a first planarization layer disposed on the substrate to cover the plurality of pixel driving chips and the gate buffer (fig.2-pixel region-0040); a line layer including the plurality of gate lines, the plurality of data lines, and the plurality of pixel driving power lines disposed on the first planarization layer (fig.2-layers 130, 140; data line, power line-layer 140-para.0040; gate line on layer 130-para.0069); a second planarization layer covering the line layer (fig.-passivation layer 160-para.0078); and an encapsulation layer disposed on the second planarization layer, wherein the light emitting device is disposed on the second planarization layer and is covered by the encapsulation layer (fig.2-organic light emitting layer 182-para.0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwanaga et al. in view of Nishimura, as modified by Tsai et al., with the teachings of Lee et al., the motivation being to provide a display device with improved aperture ratio and brightness (para.0017-Lee).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwanaga et al. in view of Nishimura et al., as modified by Tsai et al. and Lee et al, with the teachings of Park et al., the motivation being to provide protection for the organic light emitting layer (Park-para.0087).

 	As to Claim 15, Iwanaga et al. in view of Nishimura et al., as modified by Tsai et al., Lee et al. and Park et al., disclose wherein the light emitting device includes: a plurality of anode electrodes disposed in a corresponding pixel area on the second planarization layer and connected to a corresponding pixel driving chip; a bank layer disposed on the second planarization layer to define an emitting area on the plurality of anode electrodes; a light emitting layer disposed on the plurality of anode electrodes in the corresponding emitting area; and a cathode electrode disposed on the light emitting layer (Lee-fig.2- para.0049- anode electrode 172, organic light emitting layer 182, cathode electrode 192; Park2-fig.5-para.0079-0081).


Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
Re Claim 1, Applicant argues “Iwanaga discloses that each of the three gate drivers 213, 214, and 215 is connected to 256 gate lines 202 (corresponding to the claimed feature, "a plurality of gate lines GL" recited in claim 1). That is, Iwanaga clearly discloses the gate driver 213 is connected to first to 256th gate 
However, the Examiner respectfully disagrees. 
The claim reads in part “first to nth gate lines passing through the display area of the substrate….a gate driving chip array part including first to nth gate driving chips provided in the non-display area of the substrate and connected to the first to nth gate lines on a one-to-one basis.”
Iwanaga et al. discloses where 1-768 gate lines pass through the display area (see fig.2, para.0024), and where first gate driving chip to nth gate driving chips (fig.2- gate driver 215 (first), 214, 213) are connected to the first to nth gate lines (fig.2-gate driver 215 connected to gate lines G513-G768, collectively, or G513, read as first gate line; gate driver 214 connected to gate lines G257-G512, collectively, or G257, read as second gate line, and third gate driver 213 connected to gate lines G1-256, collectively , or G1, read as third gate line), where each set of gate lines, each gate line (G1, G257, G513) are connected to respective gate driver in a one-to-one correspondence. Furthermore, the claim does limit the number of gate lines, nor the number of gate lines connected each gate driving chip. 
Therefore, Iwanaga et al. discloses the limitation as claimed. 

Applicant further argues “Iwanaga discloses that a gate clock signal GCLK is transmitted to the first gate driver 213 via the third gate driver 215 and the second gate driver 214 among the three gate drivers 213, 214, and 215. That is, the gate clock signal GCLK of Iwanaga is commonly applied to each of the three gate drivers 213, 214, and 215. Thus, Iwanaga fails to disclose or suggest that a gate clock signal line is only connected to the first gate driver 213 connected only to the first gate line 202 among the three gate drivers 213, 214, and 215.” 
The Examiner disagrees. Iwanaga et al. discloses
signal passes through the cascade connection across the gate drivers 215, 214, and 213 and is input to a terminal 304 of the gate driver 213. Subsequently, the STV1 signal is output from a terminal 303 by way of a buffer in the gate driver 213. Then, the signal is input to a terminal 302 of the gate driver 213 by way of a wire-bound section 400 formed on the TFT array substrate.
[0028] Similarly, the GCLK signal generated by the signal processing circuit 220 passes through the cascade connection across the gate drivers 215, 214, and 213 and is input to the terminal 307 of the gate driver 213.
As noted in the previous office action, Iwanaga et al. discloses in Fig.2, only gate driver 215 {read as the first gate driver, as being the one gate driver directly connected to the timing controller 212), receives gate clock signal GLCK, STV1, STV2, REV signal from the timing controller 212. The CLCK signal is then passed through the cascade connection across drivers 215, 214, 213 (i.e driver 214 receives the GLCK signal from driver 215 (previous stage), and driver 213 receive the GLCK signal from driver 214 (previous stage). Therefore, Iwanaga et al. discloses the limitation as claimed.

Applicant further argues “Further, Iwanaga clearly disclose the gate driver 213 (corresponding to the claimed feature, "a first gate driving chip" recited in claim 1) is not only connected to first gate line G1, but also to second to 256th gate lines G2 to G256. That is, the gate driver 213 of Iwanaga is commonly connected to first to 256t gate lines G1 to G256. Thus, Iwanaga fails to disclose or suggest that the gate driver 213 is connected to a first gate line G1, but is not connected to a second to 256t gate lines G2 to G256. Thus, Iwanaga fails to disclose or suggest that the gate driver 213 is connected to a first gate line G1, but is not connected to a second to 256t gate lines G2 to G256. Therefore, Iwanaga fails to disclose or even suggest the features now recited in amended independent claim.” 
The Examiner respectfully disagrees. 

Iwanaga et al. discloses, in Fig.2, where gate driver 215 is connected to corresponding gate lines G513-G768 (collectively as first gate line, or G513 as first gate), but not connected to gate lines G257-512 (collectively second gate line, or G257) corresponding to gate driver 214, and not connected to gate lines G1-G256 (collectively third gate line, or G1) corresponding to gate driver 213. 
Therefore, given the broadest reasonable interpretation of the claim, in light of the specification Iwanaga et al. in view of Nishimura, as modified by Tsai et al, disclose the limitations as claimed.

Allowable Subject Matter
Claims 18-24 are allowed.
Independent Claim 18, is allowable over the prior art of record since the cited references, taken alone or in combination do not teach or suggest, a light emitting display apparatus comprising a gate buffer chip embedded in the pixel driving chip and connected to a corresponding gate line of the plurality of gate lines, along with the other limitations in the claim. 
Claim 6-7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627